REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-13 and 15-20 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
CN 104182871, English (hereinafter “Yiming”)
US 2015/0073992 (hereinafter “Weiner”)
JP 2015060262, English (hereinafter “Yoshihiro”)
US 2018/0268403 (hereinafter “Guglani”)
The art of Yiming generally discloses provide a mobile payment system, which can enhance the security of the mobile payment system and safeguard the interests of users. The present invention is realized by the following technical approach: a mobile payment system, the mobile payment system including an identity verification module and an internetconnected mobile terminal, the identity verification module is used to verify the identity of the payer and generate information used by the mobile terminal to complete the payment.
The art of Weiner generally discloses a system providing enhanced security for device based transactions, constituted of: a server associated with a network address; a first device associated with a user, the first device in communication with the server over a first communication channel responsive to an obtained server network address; a second device associated with the user arranged to obtain the server network address from the first device; and a mobile device server in communication with the second device over a second communication channel, the mobile device server in communication with the server via a third communication channel, the mobile device server arranged to: obtain the server network address from the second device over the second communication channel; obtain the server network address from a trusted source; and authorize to the server over third communication channel a transaction only in the event that the server network addresses are consonant.
The art of Yoshihiro generally discloses a settlement system that includes a shop portable terminal managed by a shop side, a customer portable terminal owned by a customer, and a settling server. The shop portable terminal stores shop identification information and merchandise information. The customer portable terminal reads the shop identification information and the merchandise information, from the shop portable terminal, and generates settlement request information containing the shop identification information, the merchandise information, and the identification information for settlement corresponding to a customer. The settling server performs settlement based on the settlement request information generated by the customer portable terminal. 
The art of Guglani generally discloses embodiments directed to systems, apparatus, and methods for multiple protocol transaction encryption. In one embodiment, a mobile device can initiate a transaction in accordance with a first transaction protocol, the first transaction protocol being associated with contactless unidirectional communication. The mobile device can receive transaction data for the transaction in accordance with a second transaction protocol, the transaction data being received from an access device. The mobile device can perform further processing using the received transaction data. In some embodiments, the mobile device may generate a cryptogram from one or more data included in the transaction data. The cryptogram may be provided to the access device via the first transaction protocol.
The references of Yiming, Wiener, Guglani and Yoshihiro disclose as previously discussed. The references, however, do not teach at least the limitations: 
receiving, by means of the short-range communication component, order information sent by the first terminal, the order information comprising an account identifier of a seller account and a payment amount, and a hash value of the order information of a target order;
acquiring an account identifier of a first account prestored at the second terminal corresponding to an account identifier of a payment account and adding the account identifier of the payment account to the order information, the account identifier of the payment account includes information about a bank card number bound to the payment account;
generating, by the second terminal, a key pair including a private key stored in the second terminal and a public key transmitted through the first terminal to a payment server, wherein the payment server verifies the encrypted order information using the public key;
after receiving a payment confirmation from the user of the second terminal, performing encryption processing, by using the prestored private key, on the order information to which the account identifier of the payment account is added; and
sending, by means of the short-range communication component, the encrypted order information to the first terminal. 
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of securing the user’s payment information by using a secondary device that creates dynamic secure payment information that is passed on to the main payment device.
The claims of the instant application are not obvious over Yiming, Wiener, Guglani and Yoshihiro for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Yiming, Wiener, Guglani and Yoshihiro because they would teach away from the concept of the claimed invention. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685